



Exhibit 10.2


COMPASS MINERALS INTERNATIONAL, INC.
2015 INCENTIVE AWARD PLAN



STOCK OPTION GRANT NOTICE
Compass Minerals International, Inc., a Delaware corporation (the “Company”),
hereby grants to the participant listed below (the “Participant”) the stock
options (the “Options”) described in this Stock Option Grant Notice (this “Grant
Notice”), subject to the Compass Minerals International, Inc. 2015 Incentive
Award Plan (as amended from time to time, the “Plan”) and the Rules, Policies
and Procedures for Equity Awards Granted to Employees, dated February 21, 2017
(the “Rules”), each of which is incorporated into this Grant Notice by
reference. In addition, the Options are subject to the Company’s Compensation
Clawback Policy, dated February 2016 and any successor policy thereto (the
“Clawback Policy). This Grant Notice will constitute an “Award Agreement” under
the terms of the Plan.
Participant:
_______________________
Grant Date:
_______________________
Exercise Price per Share:
_______________________
Shares Subject to the Options:
_______________________
Final Expiration Date:
_______________________
Vesting Commencement Date:
Same date as Grant Date
Vesting Schedule:
[Subject to the Rules, the Options will vest and become exercisable in four
equal installments as follow:
•    25% of the first anniversary of the Grant Date;
•    25% on the second anniversary of the Grant Date;
•    25% on the third anniversary of the Grant Date; and
•    25% on the fourth anniversary of the Grant Date,
so that all of the Options will be fully vested and exercisable on the fourth
anniversary of the Grant Date.]
Type of Option:
Non-Qualified Stock Option

By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan, the Clawback Policy and the Rules. Participant has
reviewed the Plan, this Grant Notice, the Clawback Policy and the Rules in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice and fully understands all provisions of the Plan,
this Grant Notice, the Clawback Policy and the Rules. If there is any conflict
between the terms and conditions of this Grant Notice and the Rules, the Rules
will control. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Compensation Committee of the
Company’s Board of Directors upon any questions arising under this Grant Notice,
the Plan, the Clawback Policy and the Rules.
COMPASS MINERALS INTERNATIONAL, INC.
 
PARTICIPANT
By:
 
 
 
Name:
 
 
Participant Name:
Title:
 
 
 






